Citation Nr: 1013011	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  00-04 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to June 7, 1999, 
for award of service connection for shell fragment wound 
(SFW) of the right rhomboideus muscle, Muscle Group (MG) II.

2.  Entitlement to an effective date prior to June 7, 1999, 
for award of a separate compensable rating for SFW of the 
right anterior shoulder, MG III.

3.  Entitlement to an initial rating in excess of 20 percent 
for SFW of right anterior shoulder, MG III.  

4.  Entitlement to an initial rating in excess of 20 percent 
for SFW of right rhomboideus muscle, MG II.  

5.  Entitlement to an initial rating in excess of 10 percent 
for chronic obstructive pulmonary disease (COPD).  

6.  Entitlement to an effective date prior to June 7, 1999, 
for award of service connection for COPD.
REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1999, October 2001, and 
June 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record reveals that the issues on appeal were previously 
adjudicated in a February 2007 Board decision which was 
appealed by the Veteran to the U.S. Court of Appeals for 
Veterans Claims ("Court").  The Court issued a July 2008 
order endorsing the June 2008 Joint Motion for Remand.  In 
accordance with the Joint Motion, the Board remanded the 
issues for adjudication in January 2009 and the case has now 
been returned to the Board for further review.  The Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded two hearings in conjunction with 
the appeal.  A hearing was held in June 2006 before Kalpana 
M. Parakkal, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  The Veteran was afforded another 
hearing in September 2009, before Kathleen K. Gallagher, 
another Veterans Law Judge.  The transcripts of the hearings 
are associated with the claims file.  Based on the 
foregoing, this decision will be signed by a panel including 
each Judge that presided over a hearing.  See 38 C.F.R. § 
20.707 (2009).

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having 
this evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  On the basis of the submission of new service treatment 
records, the January 1971 rating decision is not final and 
is properly before the Board.  

3.  The Veteran submitted a claim of entitlement to service 
connection for scars of the back and shoulder on September 
24, 1970, which would encompass a claim of entitlement to 
service connection for MG II.  

4.  The separate ratings for MG II and III are a result of 
liberalizing change in the law, effective July 3, 1997.   

5.  The SFW injuries of MG II, MG III, and MG IV manifested 
in complaints of pain and soreness from September 24, 1970, 
to July 3, 1997, resulting in no more than an overall 30 
percent disability rating in accordance with the "old" 
criteria.    

6.  Since May 3, 2000, SFW, right anterior shoulder, MG III, 
has resulted in limitation of motion, pain, fatigue, and 
functional impairment.  

7.  The SFW, right rhomboideus muscle, MG II, manifested in 
complaints of pain and mild functional impairment from July 
3, 1997, to May 3, 2000.  

8.  From May 3, 2000, the SFW, right rhomboideus muscle, MG 
II, may not be increased as a matter of law.  

9.  On June 7, 1999, the Veteran submitted a claim for 
service connection for COPD.  

10.  The record contains no statement or communication from 
the Veteran that may be reasonably construed as raising a 
claim for service connection for COPD prior to June 7, 1999.  

11.  On VA examination, the Veteran's COPD was manifested by 
findings of 118.2 percent predicted DLCO at its lowest with 
FEV-1 at 109.5 percent predicted and FEV-1/FVC at 77 percent 
predicted at their lowest.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 24, 
1970, for the grant of service connection for SFW, right 
rhomboideus muscle, MG II, have been met.  38 U.S.C.A. §§ 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2009).

2.  The criteria for an effective date of July 3, 1997, but 
no earlier, for the assignment of a separate disability 
rating SFW, right rhomboideus muscle, MG II, have been met.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2009).

3.  The criteria for an effective date of July 3, 1997, but 
no earlier, for the grant of a separate disability rating 
SFW, right anterior shoulder, MG III, have been met.            
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2009).

4.  The criteria for a disability rating in excess of 30 
percent for MG II, III, and IV from September 24, 1970, to 
July 3, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.50, 4.51, 4.52, 4.54, 4.55, 4.56, 
DCs 5302, 5303, 5304 (1971-1997).  

5.  The criteria for a disability rating of 30 percent, but 
no more, for SFW, right anterior shoulder, MG III, have been 
met, effective May 3, 2000.  38 U.S.C.A.         §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.55, 4.56, Diagnostic Code 5303.  

6.  The criteria for a disability rating in excess of 20 
percent for SFW, right rhomboideus muscle, MG II, from July 
3, 1997, have not been met.  38 U.S.C.A.   §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.55, 4.56, Diagnostic Code 5302.  

7.  The criteria for an effective date prior to June 7, 
1999, for the grant of service connection for COPD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).

8.  The criteria for an initial disability rating in excess 
of 10 percent for COPD have not been met.  38 U.S.C.A. §1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.97, Diagnostic 
Code 6604 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, for an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 
37.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence, we 
vacate the judgments."  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the Veteran is essentially 
challenging the initial disability ratings assigned for SFW, 
MG II and III as the January 1971 rating decision is 
considered pending and will be discussed in greater detail 
below.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  The 
Veteran was afforded hearings on June 2, 2006 and September 
22, 2009 and the transcripts of his testimony from the 
hearings are in the claims file and have been reviewed.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the Veteran examinations in January 
2002,  with respect to the claims on appeal.  To that end, 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c) (4).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.

I.	Background

Before addressing the merits of the Veteran's claims, the 
Board will first explain the procedural history of the 
Veteran's claims.  The record shows that the Veteran first 
submitted a claim of entitlement to service connection for 
scars on his shoulder and back in August 1969.  The claim 
was denied in an October 1969 rating decision because the 
Veteran failed to report to a scheduled VA examination.  The 
Veteran requested that his claim of entitlement to service 
connection for scars on his shoulder and back be reopened on 
September 24, 1970.  The RO provided the Veteran a VA 
examination in November 1970 wherein the examiner noted that 
the Veteran had a 1 by 1 inch round scar over the posterior 
right shoulder and a 2 by 1 inch scar of the medial aspect 
of the right scapula.  The impression was gunshot wound to 
right chest, scars right shoulder and back with fractured 
rib.  On the basis of the examination report, the RO granted 
the Veteran a 30 percent disability rating for wounds, 
muscle groups III and IV, moderately severe, right anterior 
shoulder and back, and healed fracture, right sixth rib.  

Following the January 1971 rating decision, the Veteran 
submitted a claim of entitlement for an increased disability 
rating for his service-connected disability in June 1999.  
The RO issued a rating decision in September 1999 and denied 
the Veteran's claim for an increased rating in excess of 30 
percent.  The Veteran appealed the decision, and the Board 
remanded the claim in April 2001 so that the RO could 
evaluate the full extent of the Veteran's SFW injuries.  In 
a June 2003 rating decision, the RO granted a 20 percent 
disability rating for Muscle Group II, right rhomboideus 
muscle of the back, effective January 29, 2002.  The RO also 
separated the overall disability rating of 30 percent for MG 
III and IV, in effect since September 24, 1970, and assigned 
a 20 percent disability rating for SFW, right anterior 
shoulder, MG III and a 10 percent disability rating for SFW, 
right anterior shoulder, MG IV, effective January 29, 2002.  
The RO explained that the Veteran's overall rating of 30 
percent was protected as it was in effect for more than 20 
years.  See also 38 C.F.R. § 3.951 (2009).  The Veteran 
appealed the decision to the Court and a June 2008 Joint 
Motion for Partial Remand was issued.  Pursuant to the Joint 
Motion, the January 2009 Board decision determined that the 
January 1971 rating decision, wherein the Veteran was 
granted service connection for wounds, MG III and IV, 
moderately severe right anterior shoulder and back, and 
healed fracture, right sixth rib, and assigned an overall 30 
percent disability rating, was not final.  The Board 
explained that the Veteran's representative submitted new 
service treatment records in 2004 documenting the Veteran's 
SFW injuries that were not previously of record at the time 
of the January 1971 rating decision.  Under               38 
C.F.R.  § 3.156(c) "at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims 
file relevant official service department records that 
existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the 
claim" on the merits de novo.  The Veteran's claims are 
therefore considered pending since the time of his original 
claim for service connection.  See 38 C.F.R. § 3.156; Vigil 
v. Peake, 22 Vet. App. 63 (2008).

II.	Earlier Effective Dates

The record shows that the Veteran was originally granted 
service connection for SFW, right anterior shoulder, MG III 
in a January 1971 rating decision.  The RO assigned an 
overall disability rating of 30 percent for MG III and MG 
IV.  The Veteran was then granted a separate disability 
rating in a June 2003 rating decision for SFW, right 
anterior shoulder, MG III of 20 percent, effective January 
29, 2002.   The Veteran appealed the assigned disability 
rating and effective date.  The March 2007 rating decision 
then granted an earlier effective date of June 7, 1999, for 
MG III.  The Veteran and his representative have contended 
that the separate rating of 20 percent should have an 
effective date of September 24, 1970, the date of the 
Veteran's claim for entitlement to service connection for 
scars of the shoulder and back.  In light of the Board's 
determination that the January 1971 rating decision is not 
final, the Board will review the Veteran's claim for an 
earlier effective date for the separate rating for SFW, 
right anterior shoulder, MG III, accordingly.    

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

Where compensation, dependency and indemnity compensation, 
or pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g).

An earlier effective date may potentially be granted based 
on a change of law or Department of Veterans Affairs issue.  
Under 38 C.F.R. § 3.114(a) where pension, compensation, 
dependency and indemnity compensation, or a monetary 
allowance under 38 U.S.C. chapter 18 for an individual who 
is a child of a Vietnam Veteran is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
Where pension, compensation, dependency and indemnity 
compensation, or a monetary allowance under 38 U.S.C. 
chapter 18 for an individual who is a child of a Vietnam 
veteran is awarded or increased pursuant to a liberalizing 
law or VA issue which became effective on or after the date 
of its enactment or issuance, in order for a claimant to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the 
law or VA issue. If a claim is reviewed on the initiative of 
VA more than 1 year after the effective date of the law or 
VA issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
1 year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a).

Since the Veteran's initial grant of service connection for 
MG III, VA has amended the regulations for the principles of 
combined ratings, 38 C.F.R. § 4.55, effective July 3, 1997.  
The revisions to 38 C.F.R. § 4.55 deleted the "old" 
subsection (a) which allowed for an overall 30 percent 
disability rating for MG III and MG IV.  The revised 
provisions now include 38 C.F.R. § 4.55(e) which provides 
that " . . . for compensable muscle group injuries which are 
in the same anatomical region, but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the 
combined evaluation for the affected muscle groups."  Id.  
In this case, MG III and MG IV are in the same anatomical 
region but act on the same joint- the shoulder.  Therefore, 
the provisions of 38 C.F.R. § 4.55(e) do not apply in this 
case, thereby, allowing for separate ratings to be assigned 
for the MGs involved.  See also Jones v. Principi, 18 Vet. 
App. 248 (2004) ". . . each muscle group damaged by a 
through and through injury must be rated "as no less than a 
moderate injury [.]"  38 C.F.R. § 4.56 (b) (emphasis added).

As the Board has determined that the January 1971 rating 
decision is not final and the Veteran's claims have 
therefore been pending since September 24, 1970, the Board 
finds that the Veteran should be assigned an earlier 
effective date of July 3, 1997, for the separate rating for 
SFW, MG III, right anterior shoulder.  The effective date of 
July 3, 1997 is proper as this is when the liberalizing law 
took effect which ultimately allowed for a separate 
disability rating for MG III.  See 38 C.F.R. § 3.114 (3), 
see also 38 C.F.R. § 4.55 (e) (1997), 38 C.F.R. § 4.56(b) 
(1997).  While the Board acknowledges that the Veteran has 
claimed that his separate disability rating should be 
assigned an earlier effective date of September 24, 1970, 
the provisions of 38 C.F.R. § 3.114 (a) clearly state that 
the effective date shall not be earlier than the effective 
date of the act or administrative issue, which in this case, 
is July 3, 1997.  As stated above, the "old" criteria 
allowed for an overall disability rating for the Veteran's 
SFW muscle injuries.  As such, the appropriate effective 
date for the separate 20 percent disability rating for SFW, 
MG III, right anterior shoulder is July 3, 1997.  

With respect to the Veteran's claim for an earlier effective 
date for the grant of service connection for Muscle Group 
II, the Board finds that the Veteran is entitled to an 
effective date of September 24, 1970, the date of his 
original claim.   Under the applicable criteria, the 
effective date of an award of disability compensation based 
on an original claim for direct service connection or a 
claim reopened after final disallowance shall be the date 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As explained above, the Veteran was granted service 
connection for SFW, right rhomboideus muscle, MG II in a 
June 2003 rating decision, wherein the RO assigned a 
disability rating of 20 percent, effective January 29, 2002.  
The subsequent March 2007 rating decision then granted an 
effective date of July 7, 1999.  However, the record shows 
that the Veteran originally filed a claim of entitlement to 
service connection for scars on his back and shoulder on 
September 24, 1970.  The Board finds that the September 24, 
1970, claim encompassed a claim of entitlement to service 
connection for SFW, MG II.  Nevertheless, the RO, in its 
discretion, assigned a disability rating for MG III and MG 
IV, but not MG II, in the January 1971 rating decision.  The 
November 1970 examination report showed that the Veteran had 
a wound in the scapula; however, the RO did not assign a 
disability rating for MG II.  At the time of the January 
1971 decision, Diagnostic Code 5302 specifically stated that 
Group II's function, in pertinent part, included ". . . the 
downward rotation of scapula. . ."  See Diagnostic Code 5302 
(1971).  Therefore, as the Veteran filed a formal claim of 
service connection in September 24, 1970, and medical 
evidence revealed the existence of the disability, the 
appropriate effective date for the grant of service 
connection for SFW, right rhomboideus muscle, MG II is 
September 24, 1970, the date of the original claim of 
entitlement to service connection for scars of the shoulder 
and back.  Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) 
(once claim is filed it remains open and pending until final 
action is taken or it is withdrawn).  

However, it is critical to note that although the Veteran 
has been assigned an earlier effective date of September 24, 
1970, for the grant of service connection for SFW, right 
rhomboideus muscle, MG II, the Veteran cannot receive a 
separate disability rating or additional monetary benefit 
from September 24, 1970.  As will be discussed in greater 
detail below, the "old" rating criteria allowed for an 
overall disability rating of 30 percent for MG II, III, and 
IV which the Veteran has been compensated for since 
September 24, 1970.  Thus, the appropriate effective date 
for the Veteran's separate disability rating of 20 percent 
for SFW, right rhomboideus muscle, MG II, is July 3, 1997, 
the date of the liberalizing law.  See 38 C.F.R. § 3.114 
(3), see also 38 C.F.R. § 4.55 (e) (1997), 38 C.F.R. 
§ 4.56(b) (1997).  

III.	Initial Increased Disability Ratings for MG II and MG 
III

In light of the Board's determination that the January 1971 
rating decision is not final and due to the assignment of an 
effective date of September 24, 1970, for the grant of 
service connection for MG II, the Veteran's claims for 
increased disability ratings for MG II and MG III will be 
evaluated based on the Veteran's whole-recorded history.  
See 38 C.F.R. §§ 4.1.

Since the Veteran's original filing for entitlement to 
service connection in September 24, 1970, regulatory changes 
amended the VA Schedule for Rating Disabilities for Muscle 
Injuries.  Therefore, the Board will evaluate the Veteran's 
claim under both the criteria in the VA Schedule for Rating 
Disabilities in effect at the time of his filing and the 
current regulations in order to ascertain which version 
would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal 
Circuit precedent insofar as Karnas provides that, when a 
statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no 
longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the 
period on or after the effective date of a new regulation.  
Thus, the rule that the Veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior versions 
of the applicable diagnostic codes at 38 C.F.R. § 4.71a to 
the period on or after the effective date of the new 
regulations.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

At the time of the January 1971 rating decision, the VA 
regulations regarding the ratings of muscle disabilities was 
last revised May 22, 1964.  See 38 C.F.R. § 4.55, 4.56 
(1964), see 29 Fed Reg 6718.  

In rating disabilities from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from 
the missile establishes a severe muscle injury and there may 
be additional disability from malunion of bone, ankylosis, 
etc.  The location of foreign bodies may establish the 
extent of penetration and consequent damage.  It may not be 
too readily assumed that only one muscle or group of muscles 
is damaged.  A through and through injury, with muscle 
damage, is always at least a moderate injury, for each group 
of muscles damaged.  This section is to be taken as 
establishing entitled to rating of severe grade when there 
is history of a compound comminuted fracture and definite 
muscle or tendon damage from the missile.  There are 
locations as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons repaired by 
suture and in such cases requirements for severe ratings are 
necessarily not met.  38 C.F.R. § 4.72 (1971).  

For slight (insignificant) disability of muscles, the type 
of injury includes a simple wound of muscle without 
debridement, infection or effects of laceration.  The 
history and complaint:  service department record of wound 
of slight severity or relatively brief treatment and return 
to duty.  Healing with good functional results.  No 
consistent complaint of cardinal symptoms of muscle injury 
or painful residuals.  Objective findings would included 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus.  No significant impairment 
of function and no retained metallic fragments.  38 C.F.R. 
§ 4.56(a) (1971). 

For a moderate disability, the type of injury would be a 
through and through or deep penetrating wounds of relatively 
short track by single bullet or small shell or shrapnel 
fragment are to be considered as of at least moderate 
degree.  Absence of explosive effect of high velocity 
missile and of residuals of debridement or prolonged 
infection.  The history and complaint would show 
hospitalization in service for treatment of the wound.  
Record in file of consistent complaint on record from first 
examination forward, of one or more of the cardinal symptoms 
of muscle wound particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by injured muscles.  Objective findings would show entrance 
and (if present) exit scars linear or relatively small and 
so situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  
38 C.F.R. § 4.56 (b) (1971).  

A moderately-severe disability of muscles would be a through 
and through or deep penetrating wound by high velocity 
missile of small size or large missile of low velocity with 
debridement or with prolonged infection or with sloughing of 
soft parts intermuscular cicatrization.  The history and 
complaint would show a prolonged period in service for 
treatment of wound of a severe grade.  The record in the 
file would show consistent complaints of cardinal symptoms 
of muscle wounds.  Evidence of unemployability because of 
inability to keep up to production standards is to be 
considered, if present.  The objective findings should have 
entrance and exit scars relatively large and so situated as 
to indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved give positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56 (c) (1971).  

A severe disability of muscles would be a through and 
through or deep penetrating wound due to high velocity 
missile or large or multiple low velocity missiles, or 
explosive effective of high velocity missile or shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaint would be under 
moderately severe form in aggravated form.  Objective 
findings would include extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies indicating spread 
of intermuscular trauma and explosive effective of missile 
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
Faradism compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing by a 
projective may be included in the severe group if there is 
sufficient evidence of severe disability.  38 C.F.R. § 4.56 
(d) (1971).  

The following principles as to combination of ratings of 
muscle injuries in the same anatomical segment or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion 
will govern the ratings:  (a) Muscle injuries in the same 
anatomical region i.e. (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating for the 
major group affected will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55 (1971).  Two or 
more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may 
be combined but not in combination receive more than the 
rating for ankylosis of that joint at an intermediate angle, 
except that with severe injuries involving the shoulder 
girdle and arm, the combination may not exceed the rating 
for unfavorable ankylosis of the scapulohumeral joint.  
38 C.F.R. § 4.55(b) (1971).  Cases of an unusually severe 
degree of disability involving the shoulder girdle and arm 
or the pelvic girdle and thigh muscles where in the 
evaluation under the criteria in this section appears 
inadequate may be submitted to consideration under 3.321(b).  
with definite limitation of the arc of motion, the rating 
for injuries to muscles affecting motion within the 
remaining arc may be combined but not to exceed ankylosis at 
an "intermediate" angle.  38 C.F.R. § 4.55(c) (1971).  With 
ankylosis of the shoulder, the intrinsic muscles of the 
shoulder girdle (Groups III or IV) are out of commission and 
carry not rating for injury however severe.  The extrinsic 
muscles (groups I and II) which act on the shoulder as a 
whole, may, if severely injured, elevate the rating to 
ankylosis at an unfavorable angle.  38 C.F.R. § 4.55(d) 
(1971).  

Diagnostic Code 5302 governs Group II, which includes the 
extrinsic muscles of the shoulder girdle.  A slight 
disability warrants a 0 percent disability rating for the 
major arm, a moderate disability warrants a 20 percent 
disability rating for the major arm, a moderately severe 
disability warrants a 30 percent disability rating for the 
major arm, and a severe disability warrants a 40 percent 
disability rating for the major arm.  

Diagnostic Code 5303 governs Group III which includes the 
intrinsic muscles of the shoulder girdle.  A slight 
disability warrants a 0 percent disability rating for the 
major arm, a moderately severe disability warrants a 30 
percent disability rating for the major arm, and a severe 
disability warrants a 40 percent disability rating for the 
major arm.  

In this case, the service treatment records show that the 
Veteran suffered a SFW injury in June 1967.  The June 1967 
record shows that the wound entered the shoulder and exited 
the back and was the result of sniper fire.  The records 
also show that the Veteran was hospitalized for his injury, 
in addition to malaria, from June 19, 1967, to July 17, 
1967.  It was noted that the wound was open and penetrating 
the right chest with no artery or nerve involvement.  Upon 
discharge, the Veteran's wound healed well.  An April 1968 
service treatment record noted that the Veteran had a 
gunshot wound to the right hemithorax and shoulder and that 
since the injury, he had pain in the area of the wound, 
associated with motion.  It was noted that the Veteran's 
injury was unremarkable save for the evidence of a well 
healed wound.  In the right shoulder area, there was minimal 
crepitus with motion.  An impression of post-traumatic 
hyperesthesia, possible adhesion secondary to wound, was 
rendered.  In the May 1969 report of medical history, the 
Veteran noted that he had a GSW to the right shoulder and 
that it healed well.  The May 1969 discharge examination 
report noted that the Veteran had scars on his back and 
shoulder.  

The Veteran was first afforded an examination in November 
1970.  It was noted that in 1967, the Veteran was shot in 
the right shoulder and back.  He had a chest tube placed in 
the right chest.  No other surgery was performed.  At 
present, he had no chest trouble, but at times he ached 
around the gunshot wound of the back.  This kept him awake 
at times and pains and aches when this occurs.  This 
occurred about every 3 to 4 months and lasts one to two 
weeks and he did nothing for it.  It apparently did not 
cause any other symptoms.  The chest showed good expansion 
of the lungs, no clinical enlargement of the heart, and 
heart and breath sounds were normal.  There was a 2 inch 
scar in the right anterior mid chest at the anterior 
axillary line.  There was a 1 by 1 inch round scar over the 
posterior right shoulder.  There was a 2 by 1 inch scar of 
the medial aspect of the right scapula.  The orthopedic 
examination showed that the shoulder exhibited forward 
elevation to 180 degrees bilaterally, shoulder abduction 180 
degrees bilaterally, shoulder had external and internal 
rotation of 90 degrees, bilateral.  Chest x-ray and x-ray of 
shoulder were ordered.  The impression was gunshot wound to 
right chest, scars right shoulder and back with fractured 
rib.  The November 1970 clinical record showed normal 
spirogram, and the examiner noted that he doubted the 
validity of low FEV 0.5.  The MRI showed no radiographic 
abnormalities of the right shoulder.  The chest showed that 
the lungs were clear, and there was no evidence of 
pneumothorax or hemothorax formation.  No metallic foreign 
bodies were identified.  An impression of healing rib 
fracture on the right 6th rib posteriorly was noted.  No 
other abnormalities were identified.  

There is no medical evidence related to the Veteran's 
service-connected SFW injuries from 1971 to 1999.  

The Board will first address the Veteran's claim for 
increased evaluations for MG II and III from September 24, 
1970, under the "old" criteria.  

In evaluating the Veteran's disability of MG III, the Board 
observes that the rating criteria provide that a through and 
through injury, with muscle damage, is always at least a 
moderately disabling injury.  Under Diagnostic Code 5303, a 
20 percent disability rating is warranted for a moderate 
disability, a 30 percent disability rating for a moderately 
severe injury and a 40 percent disability rating for a 
severe disability.  In reviewing the Veteran's 
symptomatology, there is no evidence that would warrant the 
assignment of a 30 percent disability rating for a 
moderately severe disability.  The service treatment records 
do show that the Veteran was hospitalized for approximately 
28 days for his SFW injuries and treatment of malaria.  
However, there is no evidence that the Veteran had 
consistent complaints of the cardinal symptoms.  Indeed, the 
Veteran had only one complaint after his injury which 
consisted of pain, associated with motion.  See April 1968 
service treatment record.  Nonetheless, the examiner 
specifically noted that the Veteran's wound was unremarkable 
except for evidence of a well-healed wound.  The record only 
shows a notation of possible adhesion and minimal crepitus 
in the shoulder.  Post-service, the November 1970 VA 
examination report documents complaints of soreness and 
pain.  The Veteran exhibited full range of motion of the 
shoulder and the examiner noted that the Veteran's 
disability did not result in any other symptoms.  As noted 
above, the Veteran did not exhibit any of the cardinal 
symptoms during the November 1970 VA examination such as 
fatigue, loss of power, incoordination, or uncertainty of 
movement.  Further, there was no evidence of atrophy, loss 
of deep fascia, loss of muscle substance, loss of strength 
or loss of endurance of muscle group.  See 38 C.F.R. 
§ 4.56(c) (1971).  Therefore, the Veteran's SFW, MG III, 
only warrants a 20 percent disability rating.  See 
Diagnostic Code 5303.    

With respect to MG II, the Board finds that the Veteran is 
only entitled to a 20 percent disability rating.  As noted 
previously, a through and through injury must be rated as at 
least moderately disabling.  As the MG II injury is through 
and through, the Veteran is entitled to a 20 percent 
disability rating under Diagnostic Code 5302.  38 C.F.R. 
§ 4.73 (1971).  However, the Board finds that the Veteran is 
not entitled to a rating in excess of 20 percent.  The 
medical evidence of record, as explained above, shows that 
the Veteran was hospitalized for at least 28 days for his 
SFW injuries and malaria.  However, the Veteran only had one 
complaint in 1968 where he reported pain with motion.  The 
examiner noted that the Veteran's wound was unremarkable 
except for a well-healed wound.  The Veteran noted in his 
May 1969 report of medical history that his wound was well-
healed and did not report any complaints.  Furthermore, the 
November 1970 VA examination report revealed normal range of 
motion findings of the shoulder and no complaints other than 
pain and soreness.  Therefore, in light of the above medical 
evidence, the Board finds that the Veteran is entitled to a 
20 percent disability rating for SFW, right anterior 
shoulder, MG II.  See Diagnostic Code 5303.  

With respect to MG IV, although not currently on appeal, the 
Board finds that in light of the pending January 1971 rating 
decision, it is appropriate to also include an evaluation of 
MG IV.  As noted above, the 30 percent rating for MG III and 
MG IV is protected and, therefore, no prejudice would result 
to the Veteran by considering the issue.  As noted several 
times above, with respect to SFW, right anterior shoulder, 
MG IV, the Board finds that the Veteran was entitled to a 10 
percent disability rating, but no more, for MG IV under 
Diagnostic Code 5304.  The evidence shows that the Veteran's 
wounds were moderate.  There was no evidence of the cardinal 
symptoms of incoordination, uncertainty of movement, atrophy 
of muscles, or limitation of motion.  Further, there was no 
evidence of palpation of loss of deep fascia, muscle 
substance, or normal firm resistence of muscles compared 
with sound side.  Therefore, a 10 percent disability rating 
was appropriate for MG IV from September 24, 1970.  

However, the Board's analysis is not complete.  The 
provisions of 38 C.F.R.  § 4.55(a) (1970-1997) stated that 
muscle injuries in the same anatomical region will not be 
combined, but that the rating for the major group effected 
will be elevated from moderate to moderately severe or 
moderately severe to severe according to the aggregate 
impairment of the function of the extremity.  As the 
Veteran's SFW affected MG II, III, and IV which are located 
in the same anatomical region, application of 38 C.F.R. 
§ 4.55(a) is appropriate.  With application of 38 C.F.R. 
§ 4.55(a), the January 1971 rating decision correctly 
elevated the moderate rating for MG III, indicating the most 
severe symptoms, to moderately severe, warranting an overall 
30 percent rating for MG III and IV.  Under the "old" 
criteria, there was no basis for separate ratings for MG III 
and IV.  Although the "new" criteria requires separate 
ratings for each MG involved, except as indicated by 
specific provisions, the "new" regulations may not be 
invoked retroactively, prior to the effective date of the 
revision.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).   

With respect to MG II, the Board acknowledges that the 
Veteran has been assigned an effective date of September 24, 
1970, for the grant of service connection.  However, the 
inclusion of SFW, right rhomboideus muscle, MG II since 
September 24, 1970, would not have resulted in any 
additional monetary benefit to the Veteran.  As stated 
above, the provisions of 38 C.F.R. § 4.55(a) (1970-1997) 
provided that muscle injuries in the same anatomical region 
would not be combined, but instead, the rating for the major 
group will be elevated from moderate to moderately severe.  
In this case, the Board determined that there was a moderate 
disability of MGs II, III, and IV.  With application of the 
provision, a 30 percent overall rating, and no more, would 
be in order for MG II, III, and IV from September 24, 1970, 
to July 3, 1997.  Id.  

The Board notes that there is an absence of medical evidence 
from December 1970 to July 1999.  During that time, the 
regulations were revised, effective July 3, 1997.  See 
38 C.F.R. § 4.55, 4.56 (1997, 2009); 62 Fed. Reg. 30237-8 
(July 3, 1997).  As discussed previously, the Veteran was 
granted separate disability ratings for MG III, effective 
July 3, 1997.  Therefore, the Board will assess whether the 
Veteran is entitled to a higher disability rating for MG II 
and MG III since July 3, 1997.  The Board will not include 
the revised regulations as the revisions did not include any 
significant changes to the pertinent rating criteria except 
to the provisions of 38 C.F.R. § 4.55 as will be discussed 
in detail below.    

The Veteran was afforded a VA examination in July 1999.  It 
was noted that the Veteran was in a fire fight in Duc Pho 
where he sustained a shrapnel wound of a 727 AK bullet to 
his right upper chest.  Previously, he had sustained a 
grenade concussion injury on May 19, 1967, and was treated 
and sent back after being blacked out for three days.  On 
June 19, 1967, the Veteran was involved in a fire fight in 
which he sustained his injury.  He sustained a fracture of 
his sixth right rib and a soft tissue injury to his right 
upper chest and posterior chest.  The Veteran did not have 
any artery or nerve damage at the time of his injury.  He 
was taken to the field hospital at Duc Pho and a chest tube 
was inserted.  The Veteran stayed at the hospital for forty 
five days and at the same time had malaria.  He returned to 
the field at that point and was put on a pack and had a 
superficial dehiscence of his wound, but eventually it 
healed.  Presently, the Veteran complained of a dull pain, 
especially in the mid scapular region where there was an 
exit wound.  It involved the medial aspect of the scapula.  
He had pain on a pain scale of seven in this area of the 
medial right scapula four to five days a week.  The Veteran 
had no decrease in strength and no increase in numbness.  
The Veteran had a 3 cm. posterior incision entrance wound of 
the 626 AK round.  The wound is well healed without 
deformity and with no obvious separation of the wound.  The 
exit wound is 5 cm. on the inferior medial portion of the 
right scapula.  The Veteran had some wound separation in the 
past, but presently, it is well healed without deformity.  
He had positive pain upon palpation of the spinous process 
musculature of the thoracic spine with positive moderate 
pain to the shrapnel wound.  The Veteran also had a 2 cm. 
well-healed surgical incision status post chest tube 
placement at the fifth intercostal space anterior axillary 
line.  The chest was clear to osculation.  The diagnosis was 
listed as right shoulder shrapnel wound posterior.  The pain 
caused mild functional impairment.  The thoracic spine, 
medial scapula and rib shrapnel fragment wound.  The pain 
caused mild functional impairment.  

The Veteran underwent a fee-based examination in May 2000.  
The Veteran complained of right shoulder and upper back 
pain.  It was noted that the Veteran sustained a gunshot 
wound to the right shoulder and thoracic spine on June 10, 
1967.  Since that time, the Veteran had ongoing right 
shoulder and upper back pain and weakness.  He treated the 
condition with restrictions, anti-inflammatory medicines, 
and narcotics.  He could no longer do overhead work or 
repetitive lifting due to his condition.  The skin revealed 
two 3 cm. scars on the right shoulder, entry and exit 
wounds.  Examination of the musculature of the Veteran's 
spine revealed no paravertebral spasm of the cervical, 
thoracic or lumbar areas.  No lymph nodes were palpable.  
The lung sounds were clear to osculation in all 5 lobes.  
The range of motion of the right shoulder was limited by 
pain and stiffness.  The range of motion was not further 
limited by fatigue, weakness, lack of endurance, or 
coordination.  The Veteran had forward flexion from the 
neutral position to 160 degrees, and backward extension from 
the neutral position to 50 degrees.  The Veteran had 
abduction from the neutral position to 160 degrees and 
abduction from the neutral position to 50 degrees.  The 
Veteran had internal rotation from the neutral position to 
60 degrees and external rotation from the neutral position 
to 60 degrees.  No crepitus was noted throughout the range 
of motion examination.  There was no evidence of heat, 
redness, swelling, effusion, and drainage.  The right 
shoulder girdle musculature demonstrates a moderate amount 
of instability and weakness in the right shoulder.  The 
thoracic spine shows that the range of motion was limited by 
pain and stiffness.  The range of motion was not further 
limited by fatigue, weakness, lack of endurance, or 
coordination.  Examination revealed that the Veteran had 
maximum flexion of 50 degrees, right rotation of 20 degrees, 
and left rotation of 30 degrees.  No ankylosis noted on 
extension or rotation.  Radiographs of the right shoulder 
were normal.  Radiographs of the ribs reveal a well-healed 
6th rib fracture.  Radiographs of the thoracic spine reveal 
mild degenerative changes.  Radiographs of cervical spine 
reveal moderate degenerative changes.  For the established 
diagnosis of right anterior shoulder subluxation, the 
diagnosis remains unchanged.  The diagnosis presents the 
Veteran with moderate functional limitations with 
restrictions on overhead work and repetitive lifting with 
the right arm.  For the established diagnosis of 6th rib 
fracture, the diagnosis remains unchanged.  The diagnosis 
presented the Veteran with no functional limitations.  The 
diagnosis of Group IV was listed as intrinsic muscles of the 
right shoulder girdle weakness.  There was objective 
evidence of abnormal muscle strength and movement on 
physical examination in this area.  The diagnosis presents 
the Veteran with moderate functional limitations with 
restrictions on overhead work and repetitive lifting with 
the right arm.  

The May 2000 private record shows that the single view of 
the right shoulder showed that the soft tissues were normal.  
The bony structures were well mineralized.  There were no 
fractures or dislocations and no osseous abnormalities.  The 
right rib view showed an old healed fracture of the right 6th 
rib posteriorly.  The thoracic spine showed that minimal 
degenerative changes were seen with very small anterior 
osteophytes seen at several levels in the thoracic spine.  

A December 2001 letter was submitted by the Veteran's 
private physician (Dr. T.W.A.).  Dr. T.W.A. stated that the 
Veteran was injured by a gunshot wound on June 1967.  At 
that time, he was hit in the posterior aspect of the right 
shoulder.  The bullet traveled to the medial aspect of the 
right scapula.  The bullet fractured two ribs, the one being 
most often mentioned is the sixth rib.  The entrance scar 
was 1.4 inches in length and 3/4 inches in width.  The exit 
scar was noted on the medial aspect of the right scapula.  
X-rays confirmed a right sixth rib fracture.  The Veteran 
had to have a chest tube placed in the anterior axillary 
line at approximately the sixth rib area between the fifth 
and sixth ribs due to a pneumothorax on the right.  Notes 
from the medical records indicate that the Veteran could not 
raise his right arm above the level of the shoulder and had 
aching in the right shoulder and posterior scapular area 
which kept him awake continuously.  The path of the bullet 
apparently damaged muscle groups II, III, and IV and the 
sixth rib was fractured.  Although it was unapparent which 
other rib may have been damaged, it very likely would have 
been the fifth rib by the reports reviewed.  The Veteran 
experienced pain along the scars in the right posterior 
shoulder and the right medial aspect of the scapula which 
would probably indicate a peripheral nerve damage in the 
area of the scars, but more importantly, this would indicate 
a midclavicular group peripheral nerve damage, incomplete, 
which would from the record be consistent with a moderate to 
severe damage of this middle radicular groups.  This being 
more important as the Veteran is a right-handed individual 
and the right middle radicular group nerves were damaged on 
this side.  In conclusion, the Veteran had a through and 
though bullet wound which shattered two ribs, definitely the 
sixth rib and probably the fifth rib.  This resulted in a 
severe muscle injury to three groups, specifically II, III, 
and IV, and an incomplete damage of the middle radicular 
group, moderate to severe on the right side.  Apparently, no 
one mentioned the Veteran's lung damage, which was 
documented on November 1970.  Chest tube placement during 
the Veteran's initial treatment would be consistent with a 
pneumothorax on the right side.  Further, examinations in 
the chart reflect pain in the thoracic spine area in this 
individual which authenticates the findings of damage of the 
rhomboid muscle, specifically in MG II and damage to the 
upper radicular distribution nerve group.  Each of the three 
muscle groups mentioned above would affect different 
functions as regards to motions of the shoulder and 
functions of the right arm.

The Veteran was afforded a VA examination in January 2002.  
The Veteran reported that he had gunshot wound injuries to 
the right shoulder in 1967.  The Veteran reported that the 
bullet entered the posterior area of his right shoulder and 
exited out the central part of his back.  The Veteran 
reported symptoms at the time of the injury of dull pain 
with difficulty breathing.  The Veteran states treatment at 
the time of injury was hospitalization followed up with 
surgical repair of his gunshot wound injuries.  The Veteran 
stated that a chest tube was placed in his right lung for 
approximately two to three days.  Since his last exam, the 
Veteran stated that his condition remained the same.  He 
reported current symptoms of dull throbbing pain in his 
right shoulder with an intensity of 7/10 which is constant.  
The Veteran's current treatment was Tylenol.  The Veteran 
stated that he had flare-ups of his right shoulder 
approximately three times per month.  He reported that the 
flare-up pain intensity of 8.5/10 lasts approximately two to 
three days.  The Veteran also reported symptoms of right 
upper arm numbness.  The Veteran stated that when he sleeps 
on his left side, his right arm goes numb.  He also stated 
that the last three fingers on right hand are usually numb.  
The Veteran stated that his right shoulder condition limited 
his physical activity.  He was unable to mow the lawn, do 
overhead reaching or lifting, and cannot lift any objects 
over 40 pounds.  The Veteran reported increased fatigability 
with any repetitive motion that required use of his right 
arm or hands.  He reported that he usually gets fatigued 
within 20 to 30 seconds of repetitive motions.  The Veteran 
also reports sixth right rib fracture secondary to gunshot 
wound in 1967.  He stated that he had current symptoms of 
dull throbbing pain.  He reported having a flare up of the 
rib condition every other day with intensity of flare up 
pain of 9/10.  When he had flare-up pain, he could only sit 
or lay on his back.  The right shoulder was negative for 
deformity, negative for redness, swelling, or effusion.  
There was no laxity.  There was point tenderness present at 
the posterior deltoid muscle at the scar formation of the 
gunshot wound site.  There was no tenderness present in the 
AC joint, subacromial bursa or biceps tendon area.  Right 
shoulder and arm were negative for atrophy.  Muscle strength 
of the right shoulder and arm were within normal limits with 
resistive muscle testing.  With resistive muscle strength 
testing of the right shoulder, the Veteran had increased 
pain to posterior deltoid scar area of right shoulder.  The 
Veteran's grip strength was 5/5 with normal dexterity.  
Range of motion of the right shoulder with flexion to 180 
degrees, hyperextension to 50 degrees, abduction to 160 
degrees, with cramping pain at the exit wound site.  
Internal and external rotation of 90 degrees.  Right 
shoulder was negative for subluxation with range of motion 
exercises.  The Vetera had a negative apprehension test and 
sulcus sign was negative.  The Veteran had an entrance scar 
wound at the right posterior deltoid muscle.  Size of the 
scar was approximately 2.5 by 2.5 cm., annular in shape.  
There was positive point tenderness present with light to 
medium palpation.  The scar was negative for keloid or 
depression.  There was no underlying tissue loss present.  
Texture of the scar was soft and color of the scar was flesh 
color.  No muscle herniation was noted.  The scar was 
negative for tendon damage.  Sharp and dull discrimination 
and vibratory sensation were intact on the scar.  Scar was 
warm to touch and no skin ulceration was present.  There was 
an exit wound scar present at the right rhomboideus muscle 
of the thoracic back.  Shape of the scar was annular.  Size 
of the scar was approximately 3 by 5 cm.  Location of the 
scar was approximately at the T4 level of the dermatome.  
Scar was positive for point tenderness.  Negative for 
keloid.  There was underlying tissue loss present within the 
scar.  Approximately 0.3 cm. loss of tissue.  Texture of the 
scar was soft.  Normal skin color was present on the scar.  
There was no evidence of muscle herniation or tendon damage 
present.  Sharp and dull discrimination and vibratory 
sensation was present within the scar.  There was no atrophy 
present to the Veteran's right rhomboideus major muscle.  
The Veteran's thoracic spine was negative for deformity, 
negative for point tenderness.  There was no redness or 
effusion present.  The Veteran's posture and gait were 
within normal limits.  Musculature of the back was within 
normal limits.  The Veteran had a negative straight-leg 
raise test bilaterally.  Range of motion of thoracic spine 
with flexion 80 degrees, hyperextension 30 degrees, right 
and left lateral motion 30 degrees.  The Veteran's right 
sixth rib area was negative for deformity and negative for 
point tenderness.  There was no redness or swelling present 
and there was no increased pain with anterior-posterior 
compression of thoracic cavity.  The diagnosis provided was 
listed as shell fragment wound to right shoulder and back 
with residuals of chronic shoulder pain, increased 
fatigability of right shoulder and arm, chronic thoracic 
back pain, and neuropathy of right arm.  The pain caused 
moderate functional impairment.  Status post fracture of 
right sixth rib with residual of chronic pain syndrome.  The 
pain caused moderate functional impairment.  The right 
shoulder had mild osteoarthritis of the AC joint and the 
pain caused moderate functional impairment.  There was mild 
osteoarthritis and osteoporosis of thoracic spine which 
caused moderate functional impairment.  There was mild ulnar 
neuropathy at right elbow.  Based on the Veteran's history 
and physical exam, the tract of the shell fragment wound 
entered the Veteran's right posterior deltoid muscle and 
exited at the right rhomboideus major muscle of the back.  

First, with respect to the Veteran's SFW, right anterior 
shoulder, MG III, the Board finds that the Veteran is 
entitled to a 30 percent disability rating, effective May 3, 
2000, the first medical evidence demonstrating an increase 
in the Veteran's disability.  From July 3, 1997 to May 2000, 
there was no indication that the Veteran's disabilities 
warranted a disability rating in excess of 20 percent.  
Indeed, the July 1999 VA examination report only noted mild 
impairment with no indication of limitation of motion and 
only revealed complaints of pain.  Although there is no 
evidence of underlying tissue loss or muscle atrophy, there 
is evidence of limitation of motion of the Veteran's right 
shoulder, instability, pain, and stiffness.  Moreover, the 
January 2002 examination report shows increased fatigability 
to the right arm.  MG III controls the forward and backward 
swing of arm.  Thus, the Veteran has demonstrated the 
cardinal symptoms as opposed to the earlier medical evidence 
of record.  In light of the medical evidence, the Board 
finds that the Veteran warrants a 30 percent disability 
rating under Diagnostic Code 5303.  However, the Veteran is 
not entitled to a disability rating in excess of 30 percent.  
The provisions of 38 C.F.R. § 4.55(d) provide that the 
combined rating of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of the joint, except in the case of 
muscle groups I and II acting upon the shoulder.  In this 
case, the Veteran's MGs II, III, and IV act upon a single 
unankylosed joint - the shoulder.  Therefore, the combined 
rating may not be higher than the evaluation for unfavorable 
ankylosis of the shoulder.  Diagnostic Code 5200 provides a 
maximum 50 percent disability evaluation for ankylosis of 
scapulohumeral articulation.  38 C.F.R. § 4.71(a) (2009).  
Thus, the combined rating for MGs II, III, and IV may not be 
higher than 50 percent.  Under the combined ratings table in 
38 C.F.R. § 4.25, the 30 percent disability rating for MG 
III is combined with the next lower evaluation which is 20 
percent for MG II, which results in 44 percent.  When 44 
percent is combined with the assigned 10 percent rating for 
MG IV, the combined rating is 50 percent, the maximum 
allowed.  Therefore, the Veteran cannot receive a higher 
disability rating for MG III as a matter of law.  See 
generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law)

In addition, the Board finds that the Veteran is not 
entitled to a disability rating in excess of 20 percent for 
SFW, right rhomboideus muscle, MG II from July 3, 1997.  As 
noted above, from July 3, 1997 to May 3, 2000, there is no 
indication that the Veteran's disability warranted a rating 
in excess of 20 percent.  The July 1999 VA examination 
report only noted complaints of pain and did not reveal any 
other cardinal symptoms.  The report did not show any muscle 
atrophy, uncertainty of movement, loss of muscle substance, 
or loss of deep fascia, and no evidence of loss of firm 
resistance of muscles.  38 C.F.R. § 4.56(c) (2009).  
Moreover, the examiner noted that the wounds were well-
healed without deformity and there was no current obvious 
separation of the wound.  The examiner noted that the 
Veteran's pain caused only mild functional impairment.  As 
such, the Veteran is not entitled to a disability rating in 
excess of 20 percent from July 3, 1997 to May 3, 2000.  The 
Board notes that beginning with the May 2000 VA examination 
report, there is evidence of the cardinal symptoms of a 
muscle disability; however, the Veteran cannot receive a 
disability rating in excess of 20 percent due to the 
provisions of 38 C.F.R. § 4.55(d).  These provisions provide 
that the combined ratings cannot be more than the rating for 
ankylosis of the joint involved.  As the Veteran was granted 
a higher disability rating of 30 percent for MG III since 
May 2000, if the Veteran were to receive a 30 or higher 
disability rating for MG II, the combined disability rating 
for MG II, III, and IV would be higher than 50 percent, 
which is contrary to 38 C.F.R. § 4.55(d).  See also 
38 C.F.R. § 4.25 (2009).  Consequently, the Veteran's claim 
for an increased disability rating for SFW, right 
rhomboideus muscle, MG II is denied as a matter of law.  See 
Sabonis, supra.  

The Board has considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms." Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected muscle injuries is inadequate.  The Board 
further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it 
manifestly is not), there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  
Further, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
disabilities.  In addition, there is nothing in the record 
which suggests that the above conditions markedly impacted 
the Veteran's ability to work.  It is undisputed that the 
disabilities affect employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, the Board 
finds that the criteria for submission for assignment of 
extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.	Earlier Effective Date for COPD

The record shows that the June 2003 rating decision granted 
service connection for COPD with an effective date of 
January 29, 2002.  Subsequently, the March 2007 rating 
decision then granted an effective date of June 7, 1999.  
The Veteran contends that he is entitled to an earlier 
effective date due to the presence of abnormal FEV findings 
in a November 1970 VA examination report.    

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A.             § 5110(a); 38 
C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.           
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an 
award of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R.            § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by VA 
from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application 
or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
effective date of June 7, 1999 is the correct date of the 
grant of service connection for COPD.  In this case, the 
Board recognizes that the February 2007 Board decision 
inferred a claim of entitlement to service connection for 
COPD based on the submission of the Veteran's claim for an 
increased disability rating for SFW muscle injuries received 
on June 7, 1999.  However, there is no informal or formal 
claim of entitlement to service connection for COPD prior to 
June 7, 1999.   

In making this determination, the Board acknowledges that 
the Veteran first filed a claim of entitlement to service 
connection for bilateral hearing loss and scars of the 
shoulder and back in September 24, 1970.  There was no 
mention of any breathing difficulties, chest problems, or 
lung disorder.  VA is required to "give a sympathetic 
reading to the Veteran's filings by 'determining all 
potential claims raised by the evidence, applying all 
relevant laws and regulations.'"  See Szemraj v. Principi, 
357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  In this 
case, however, even a sympathetic and liberal reading of the 
Veteran's filing in September 24, 1970 does not result in 
the conclusion that the Veteran intended to file a claim of 
service connection for COPD.  As the Court has noted in 
Brokowski v. Shinseki, "the indiscriminate inclusion of 
materials with an application for benefits cannot be used as 
a pleading device to require the Secretary to conduct an 
unguided safari through the record to identify all 
conditions for which the Veteran may possibly be able to 
assert entitlement to a claim for disability compensation.  
Such a requirement would nullify the specificity required by 
§ 3.155(a)."  Brokowski v. Shinseki, 23 Vet.App. 79, 89 
(2009).

Again, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether 
formal or informal, and, further, the intent must be 
communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 
1323, 1326-27 (Fed. Cir. 2006) (holding that the plain 
language of the regulations requires a claimant to have an 
intent to file a claim for VA benefits); Criswell v. 
Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 
F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an 
informal claim for benefits must be in writing); Brannon v. 
West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 (1945) 
(stating that before VA can adjudicate a claim for benefits, 
"the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it"); 38 C.F.R. § 
3.1(p) (2009) (defining "claim" as "a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit").  As there was no formal or informal claim of 
entitlement to service connection for COPD prior to June 7, 
1999, the Board finds that the earliest effective date for 
the grant of service connection for COPD is June 7, 1999.      

The Board acknowledges the Veteran's contention that the 
medical evidence showed that as a result of his in-service 
SFW, he incurred COPD, which was indicated during the 
November 1970 VA examination report.  In reviewing the 
November 1970 VA examination report, the Board observes that 
the examiner noted that the Veteran had insertion of a chest 
tube during service, but the Veteran had good expansion of 
the lungs and breath sounds were normal.  A pulmonary 
function study was completed and it was noted to be a normal 
spirogram and that the examiner doubted the validity of the 
low FEV.  Although the Dr. T.W.A. asserted that the low FEV 
finding was an early indication of the Veteran's current 
COPD, the Board finds that the medical evidence is not 
sufficient to serve as a claim for benefits.  Indeed, the 
November 1970 examiner did not provide any diagnosis for a 
lung disorder or COPD.  In any event, the Court has held 
that the mere presence of medical evidence showing a 
disability does not establish an intent on the part of the 
appellant to seek service connection for that disability.  
Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also 
Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).  
Accordingly, there is no legal basis to assign an earlier 
effective date for the award of service connection for COPD.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an earlier effective date 
for the grant of service connection for COPD, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

V.	Initial Increased Rating for COPD

The record shows that the Veteran was granted service 
connection for COPD in a June 2003 rating decision wherein 
the Veteran was assigned an initial disability rating of 10 
percent under Diagnostic Code 6604.  The Veteran contends 
that he is entitled to a higher disability rating.  

The criteria governing the evaluation of respiratory 
disorders contemplates a 10 percent evaluation under 
Diagnostic Code 6604 for FEV-1 of 71 to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) at 
66 to 80 percent predicted.  A 30 percent evaluation is 
afforded for FEV-1 of 56 to 70 percent predicted, or FEV-
1/FVC of 56 to 70 percent, or DLCO (SB) at 56 to 65 percent 
predicted.  A 60 percent evaluation is warranted for FEV-1 
of 40 to 55 percent predicted, or FEV-1/FVC of 40-55 
percent, or DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg in (with 
cardiorespiratory limit).  A 100 percent evaluation is 
afforded for FEV-1 less than 40 percent of predicted value, 
or FEV-1/FVC less than 40 percent, or DLCO (SB) less than 40 
percent predicted, or maximum exercise capacity less than 15 
ml/kg in oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or 
right ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or episodes of 
acute respiratory failure, or requiring outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.

The Final Rule Supplementary Information accompanying the 
above regulations, which became effective September 5, 1996, 
indicates that the test results to be used in determining 
the appropriate ratings are those produced after optimum 
therapy, i.e., post-bronchodilator.  See Final Rule 
Supplemental Information 61 Fed. Reg. at 46, 720, 46, 723 
(Sept. 5, 1996).

However, effective October 6, 2006, VA added provisions that 
clarify the use of PFT results in evaluating respiratory 
conditions.  See 71 Fed. Reg. 52,459-01 (Sept. 6, 2006) 
(codified at 38 C.F.R. § 4.96(d)).  38 C.F.R. § 4.96(d), 
titled "Special provisions for the application of evaluation 
criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, 
and 6840-6845" has seven provisions.  If a DLCO(SB) test is 
not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO(SB) 
test would not be useful or valid in a particular case. When 
the PFT results are not consistent with clinical findings, 
evaluation should generally be based on the PFT results.  
Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes with some exceptions; 
when evaluating based on PFT results.  Post-bronchodilator 
results are to be used unless they are poorer than the pre-
bronchodilator results, than the pre-bronchodilator values 
should be used for rating purposes.  When the results of 
different PFTs (FEV-1, FVC, etc.) are disparate, the test 
results that the examiner states most accurately reflects 
the level of disability should be used for evaluation, and 
if the FEV-1 and the FVC are both greater than 100 percent, 
a compensable evaluation based on a decreased FEV-1/FVC 
ratio should not be assigned.

The Board notes that the above regulatory changes pertinent 
are non-substantive in nature, and merely interpret already 
existing law.  Given the non-substantive nature of the 
regulatory changes, the Board finds that, although the text 
of these regulatory changes was not included in the 
supplemental statement of the case, the Veteran will not be 
prejudiced by review of the PFT results in light of these 
explanatory regulations.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The January 2002 x-ray shows a notation of mild chronic 
COPD.  

The Veteran was afforded a VA examination in July 2007.  The 
Veteran reported that in 1967, he suffered a GSW to the 
right lung and the right lung collapsed.  He stated that 
over the years, if he does not routinely exercise he becomes 
short of breath with relatively little exertion.  He stated 
that if he gets out of the exercise routine for a few weeks 
he then has dyspnea with one flight of stairs or with mowing 
his lawn with a push mower for more than five minutes.  He 
is not on any respiratory treatment.  The pulmonary function 
test results, pre-bronchodilator, show that FEV1 was 109.5 
of predicted and FEV1/FVC was 78 percent of predicted.  
Post-bronchodilator, the pulmonary function test results 
show that FEV1 was 113.7 percent of predicted and FEV1/FVC 
was 77 percent of predicted.  The DLCO was 118.2 percent of 
predicted.  The examiner noted an impression of Mild COPD 
documented per prior x-ray.  It was noted that of interest 
was a normal pulmonary function test, normal DLCO and normal 
chest x-ray.  Under Diagnostic Code 6604, to warrant a 
disability rating of 30 percent, the pulmonary function test 
results must show FEV-1 of 56 to 70 percent predicted, or 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) at 56 to 65 
percent predicted.  As noted above, the Veteran's FEV1 was 
109.5 pre-bronchodilator and 113.7 post-bronchodilator which 
would not allow for a higher rating.  The FEV-1/FVC was 78 
percent pre-bronchodilator and 77 percent post-
bronchodilator, which does not warrant a higher rating 
because the results are not 70 percent predicted or less.  
See Diagnostic Code 6604.  Lastly, DLCO was 118.2 percent 
predicted and, therefore, does not warrant a higher rating 
as DLCO was not 56 to 65 predicted.  Id.  Therefore, the 
Board finds that the Veteran is not entitled to an initial 
disability rating in excess of 10 percent.    

In making the above determination, the Board acknowledges 
the December 2001 letter submitted by the Veteran's private 
physician.  Dr. T.W.A. stated that the Veteran's COPD was at 
least 30 percent disabling on the basis of the November 1970 
pulmonary function testing.  However, the medical evidence 
of November 1970 is not relevant to the current appeal 
period and, therefore, the PFT results from November 1970 
cannot be used to grant a higher disability rating for the 
Veteran's current COPD.    

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms." Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected COPD is inadequate.  The Board further 
observes that, even if the available schedular evaluation 
for the disability is inadequate (which it manifestly is 
not), there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  Further, the 
record does not show that the Veteran has required frequent 
hospitalizations for his service-connected disability.  In 
addition, there is nothing in the record which suggests that 
the above condition markedly impacted the Veteran's ability 
to work.  It is undisputed that this disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  Therefore, the Board finds that the criteria for 
submission for assignment of extra-schedular ratings 
pursuant to 38 C.F.R.                 § 3.321(b)(1) is not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, because the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An effective date of September 24, 1970, for the grant of 
service connection for SFW, right rhomboideus muscle, MG II 
is granted, subject to the laws and regulations governing 
the payment of monetary benefits.  

An effective date of July 3, 1997, but no earlier, for the 
assignment of a separate disability rating for SFW, right 
rhomboideus muscle, MG II, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

An effective date of July 3, 1997, but no earlier, for the 
assignment of a separate disability rating SFW, right 
anterior shoulder, MG III, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating in excess of 30 percent 
for MG II, III, and IV from September 24, 1970, to July 3, 
1997, is denied.    

Entitlement to a disability rating of 30 percent for SFW, 
right anterior shoulder, MG III is granted, effective May 3, 
2000, subject to the laws and regulations governing the 
payment of monetary benefits.    

Entitlement to a disability rating in excess of 20 percent 
for SFW, right rhomboideus muscle, MG II, is denied.  

Entitlement to an effective date prior to June 7, 1999, for 
service connection for COPD is denied.  





	(CONTINUED ON NEXT PAGE)




Entitlement to a disability rating in excess of 10 percent 
for COPD is denied.  



____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			       K. PARAKKAL
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
MICHELLE L. KANE
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals




 Department of Veterans Affairs


